    21-10082-jlg Doc 9-1 Filed 01/24/21 Entered 01/24/21 19:28:30 Exhibit 1 -
    Declaration of Alan Nisselson in Support of Motion to Dismiss and Lo Pg 1 of 7


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
 In re
                                                   Chapter 7
 MEDICI 326 GRAND LLC,
                                                   Case No. 21-10073-jlg
                          Debtor.
 In re
                                                   Chapter 7
 MEDICI 1150 N. AMERICAN STREET LLC,
                                                   Case No. 21-10074-jlg
                          Debtor.
 In re
                                                   Chapter 7
 MEDICI 171 N. ABERDEEN LLC,
                                                   Case No. 21-10075-jlg
                          Debtor.
 In re
                                                   Chapter 7
                   TH
 MEDICI 186 N. 6        LLC,
                                                   Case No. 21-10076-jlg
                          Debtor.
 In re
                                                   Chapter 7
 MEDICI 251 DEKALB LLC,
                                                   Case No. 21-10077-jlg
                          Debtor.
 In re
                                                   Chapter 7
 MEDICI 320 FLORIDA LLC,
                                                   Case No. 21-10078-jlg
                          Debtor.
 In re
                                                   Chapter 7
                   TH
 MEDICI 629 E. 5        LLC,
                                                   Case No. 21-10079-jlg
                          Debtor.
 In re
                                                   Chapter 7
 MEDICI 890-911 JEFFERSON AVENUE
 LLC,                                              Case No. 21-10080-jlg

                          Debtor.




{11887775:2}
    21-10082-jlg Doc 9-1 Filed 01/24/21 Entered 01/24/21 19:28:30 Exhibit 1 -
    Declaration of Alan Nisselson in Support of Motion to Dismiss and Lo Pg 2 of 7


 In re
                                                          Chapter 7
 QUARTERS PROPERTIES USA, INC.,
                                                          Case No. 21-10081-jlg
                         Debtor.
 In re
                                                          Chapter 7
 QUARTERS SERVICES USA, LLC,
                                                          Case No. 21-10082-jlg
                         Debtor.

DECLARATION OF ALAN NISSELSON IN SUPPORT OF (A) MOTION OF TRUSTEE
 FOR ORDER PURSUANT TO 11 U.S.C. §§ 105(a), 305(a), AND 707(a) DISMISSING
 DEBTORS’ BANKRUPTCY CASES FOR CAUSE, AND (B) PURSUANT TO LOCAL
BANKRUPTCY RULE 9077-1(a) IN SUPPORT OF ORDER SCHEDULING HEARING
           ON SHORTENED NOTICE FOR TRUSTEE’S MOTION

         Alan Nisselson declares under penalty of perjury, pursuant to 28 U.S.C. §1746, as

follows:

         1.     I am the duly appointed interim trustee for the above-captioned related chapter 7

Debtors, am an attorney admitted to practice before this Court, and a member of the firm

Windels Marx Lane & Mittendorf, LLP.

         2.     I make this Declaration upon personal knowledge of the facts of these cases

known to me, and in support of my Motion to dismiss these cases, and pursuant to Local

Bankruptcy Rule 9077-1(a) in support of the entry of the proposed Order Scheduling Hearing

attached as Exhibit “A” scheduling a hearing to consider the Motion on shortened notice by no

later than the week of February 1, 2021.

               Facts Supporting the Motion to Dismiss Debtors’ Chapter 7 Cases

         3.     These Debtors filed their chapter 7 cases on January 15, 2021.         Since my

appointment as interim Trustee, my firm and I have communicated with Debtors’ counsel by

email and phone, and have learned that these cases cannot be administered in their present

posture and should not have been filed.



{11887775:2}                                    2
    21-10082-jlg Doc 9-1 Filed 01/24/21 Entered 01/24/21 19:28:30 Exhibit 1 -
    Declaration of Alan Nisselson in Support of Motion to Dismiss and Lo Pg 3 of 7


         4.    The Debtors were in the business of leasing primarily residential real properties

(apartments) all over the country,1 and subleasing them to individuals, some of them students.

Debtors’ counsel informed us that the Debtors did not make a profit before the Covid-19

pandemic, and their finances deteriorated badly thereafter.

         5.    Apparently, the Debtors ceased operations without notice to its tenants present

and future, landlords, and service providers. Tenants require services that cannot be provided by

the Debtors, and there may be no one else to provide those services. Service providers who were

providing services to tenants are no longer being paid. There is no money to pay Landlords

going forward for any rent accruing postpetition.

         6.    Since my appointment, I have received and am continuing to receive numerous

calls and emails from desperate tenants, who are either moving out and are demanding the return

of their security deposits, or moving in and demanding keys and access.             Copies of such

representative emails are attached as Exhibit “B”.

         7.    Landlords are also calling and writing to demand lease payments, some of them

for hundreds of thousands of dollars per month. Copies of such representative emails are

attached as Exhibit “C”.

         8.    In addition, service providers to the Debtors apparently have been unpaid and are

writing and calling for money due them as well. Copies of such representative emails are

attached as Exhibit “D”.

         9.    I have been told that there is less than $17,000 of cash available to administer

these estates. Essentially, there are insufficient funds to pay the landlords, service providers,

administrative expenses, and creditors.



1
 Debtors’ counsel advised that the Debtors have leased property in Manhattan, Brooklyn, Philadelphia,
Chicago, and Washington D.C.

{11887775:2}                                     3
    21-10082-jlg Doc 9-1 Filed 01/24/21 Entered 01/24/21 19:28:30 Exhibit 1 -
    Declaration of Alan Nisselson in Support of Motion to Dismiss and Lo Pg 4 of 7


          10.   Neither is there any information available to respond to any tenants. I have not

received sufficient information about the security deposits, the amounts owed to any of the

parties making security deposits, or the status of any demands for the return of the security

deposits. The Debtors have not filed schedules of assets and liabilities. And while the Debtor

has belatedly provided certain documents to me, it is unclear whether I have all of the documents

necessary to administer these cases. In addition, I have not received any security deposits or

keys to any of the premises. Morever, I do not have the resources or expertise to operate the

Debtors’ business.

          11.   Furthermore, Debtors’ counsel stated that all of the records and documents are

kept on the computer servers of the parent companies, which are located in Germany, and which

are in German liquidation proceedings. The Trustee has no information about those proceedings

either.

          12.   Due to these dire circumstances, these Debtors do not belong in a chapter 7

bankruptcy. Dismissal will serve the best interests of all parties because the automatic stay will

be terminated, which will permit the Debtors to return security deposits and keys, and allow the

landlords to pursue their rights under their respective leases and subleases. There are insufficient

resources to administer these cases. No purpose is served by sustaining bankruptcy cases that

prevent people from living their lives, while the Debtors accrue enormous administrative debt

without any hope of payment. These cases should be dismissed immediately.

                           Request for Hearing on Shortened Notice

          13.   Bankruptcy Rule 2002(a)(4) requires that the Trustee give no less than 21 days’

notice of a hearing to consider a motion to dismiss a chapter 7 liquidation case. It is respectfully

submitted, however, that cause exists for the Court to exercise its discretion under Bankruptcy

Rules 9006(c) and 9007 to shorten notice of the hearing.


{11887775:2}                                     4
    21-10082-jlg Doc 9-1 Filed 01/24/21 Entered 01/24/21 19:28:30 Exhibit 1 -
    Declaration of Alan Nisselson in Support of Motion to Dismiss and Lo Pg 5 of 7


         14.   Bankruptcy Code § 102(1)(A) defines “after notice and a hearing” to mean “after

such notice as is appropriate in the particular circumstances, and such opportunity for a hearing

as is appropriate in the particular circumstances.” Bankruptcy Rule 9006(c) states that the court

for cause shown may in its discretion with or without motion or notice order the period reduced.

Bankruptcy Rule 9007 provides that when notice is to be given under the Bankruptcy Rules, the

court shall designate, if not otherwise specified therein, the time within which, the entities to

whom, and the form and manner in which the notice shall be given.

         15.   Although not specifically defined, it is respectfully submitted that cause exists

under Bankruptcy Rules 9006(c) and 9007 to reduce the notice period to schedule the hearing

and to consider approval of the Order Scheduling Hearing. The Trustee simply cannot respond

to the innumerable requests and demands of the parties to the leases and subleases, who require

immediate attention. Every day increases the administrative debt without any hope that it or

creditors can be paid. The Debtors, creditors, and parties in interest will be able to work out their

rights outside of bankruptcy, either among themselves or under state law. Delay will only

increase the harm being suffered by landlords, tenants, and creditors, which supports scheduling

the hearing on less than 21 days’ notice.

         16.   As my counsel and I were drafting the Motion, this Declaration, and supporting

documents, we began to belatedly receive some of the information requested from Debtors’

counsel. The fact of the matter is, it fails to address the fundamental flaw in the filing of these

cases. The Debtors filed these cases, who were losing money on an ongoing basis, with tenants

in place who require services, and service providers and landlords who could not be paid for

such services or be paid rent post bankruptcy. There are little or no funds to deal with these

items. In addition, in order to cease Debtors’ operations, the Trustee would have to seek

Bankruptcy Court authority to operate under Bankruptcy Code § 721 without any ability to


{11887775:2}                                     5
    21-10082-jlg Doc 9-1 Filed 01/24/21 Entered 01/24/21 19:28:30 Exhibit 1 -
    Declaration of Alan Nisselson in Support of Motion to Dismiss and Lo Pg 6 of 7


assure the Court or creditors of the estates and parties in interest that the ongoing expenses

required to wind down the Debtors’ affairs in an orderly fashion could be paid. Furthermore,

such wind down without sufficient resources would expose me as Trustee, and perhaps the

professionals engaged by the Trustee, to liability. See 28 U.S.C. §§ 959 and 960.

         17.   As stated in the Motion, the estates are continuing to be prejudiced by the accrual

of administrative debt and legal obligations absent this relief. Accordingly, I respectfully request

that the Court enter the proposed Order Scheduling Hearing, and schedule a hearing on the

Motion to Dismiss on shortened notice for a date not later than the week of February 1, 2021.

         18.   No prior request for this relief has been made to this or any other Court.

         WHEREFORE, it is respectfully requested that the Court enter the proposed Order

Scheduling Hearing for a date not later than the week of February 1, 2021, and grant the Motion

to Dismiss and such other and further relief as is just.

I declare under penalty of perjury that the foregoing is true and correct.

Executed on the 23rd day of January, 2021.


                                       /s/ Alan Nisselson
                                       Alan Nisselson




{11887775:2}                                      6
    21-10082-jlg Doc 9-1 Filed 01/24/21 Entered 01/24/21 19:28:30 Exhibit 1 -
    Declaration of Alan Nisselson in Support of Motion to Dismiss and Lo Pg 7 of 7


                                       Exhibits


               Exhibit A               Proposed Order Scheduling Hearing

               Exhibit B               Tenant emails

               Exhibit C               Landlord emails

               Exhibit D               Service provider Emails




{11887775:2}                              7
